Name: Commission Regulation (EEC) No 1249/82 of 19 May 1982 re-establishing intervention buying in of beef in Belgium, Denmark, Italy, France, the Netherlands and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/30 Official Journal of the European Communities 20 . 5. 82 COMMISSION REGULATION (EEC) No 1249/82 of 19 May 1982 re-establishing intervention buying in of beef in Belgium, Denmark, Italy, France, the Netherlands and the United Kingdom intervention buying in for these qualities must recom ­ mence in accordance with Article 3 (2) of Regulation (EEC) No 1 197/82 (13), HAS ADOPTED THIS REGULATION : Article 1 Buying in by the intervention agencies of Belgium, Denmark, Italy, France, the Netherlands and the United Kingdom shall recommence on 24 May 1982 for the following qualities : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulations (EEC) No 1542/81 (2), (EEC) No 229/82 (3), (EEC) No 85/82 (4), (EEC) No 2769/81 0, (EEC) No 231 /82 ( «), (EEC) No 140/82 Q, (EEC) No 3394/81 (8), (EEC) No 3446/81 (9), (EEC) No 3322/81 (10), (EEC) No 3612/81 (") and (EEC) No 3560/81 (a); Whereas the market prices for 'Bceufs 55 % / ossen 55 %' and for Taureaux 55 % / Stieren 55 % ' in Belgium, for Tyre P' and for 'Ungtyre 1 ' in Denmark, for 'Vitelloni 1 and 2' in Italy, for 'Boeufs U, R and O' and for 'Jeunes bovins U, R and O' in France, for 'Stieren 1 . kwaliteit' in the Netherlands for 'Steers H' in Great Britain and for 'Steers L/M, L/H and V in Northern Ireland had returned to a level below the maximum buying price for these qualities ; whereas  Belgium : 'Boeufs 55 % / ossen 55 % and Taureaux 55 % / Stieren 55 %',  Denmark : Tyre P and 'Ungtyre 1  Italy : 'Vitelloni 1 and 2',  France : 'BÃ ufs U, R and O and 'Jeunes bovins U, R and O',  Netherlands : 'Stieren 1 . kwaliteit ,  Great Britain : 'Steers H ,  Northern Ireland : 'Steers L/M, L/H and T\ Article 2 This Regulation shall enter into force on 24 May 1 982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p . 24. (2) OJ No L 151 , 10 . 6 . 1981 , p . 8 . (3) OJ No L 22, 30 . 1 . 1982, p . 50 . (4) OJ No L 11 , 16. 1 . 1982, p . 18 . (Ã  OJ No L 270, 25 . 9 . 1981 , p . 29 . ( «) OJ No L 22, 30 . 1 . 1982, p . 52 . 0 OJ No L 17, 23 . 1 . 1982, p . 9 . ( «) OJ No L 341 , 28 . 11 . 1981 , p . 36 . ( ») OJ No L 347, 3 . 12. 1981 , p . 12. (10) OJ No L 334, 21 . 11 . 1981 , p . 26. ( ») OJ No L 362, 17. 12. 1981 , p. 19 . (12) OJ No L 356, 11 . 12 . 1981 , p. 31 . H OJ No L 140, 20 . 5. 1982, p . 26 .